May 19, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                     ELIZABETH CARDONA, Appellant

NO. 14-15-00179-CV                         V.

                STARTEX TITLE COMPANY, LLC, Appellee
                   ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 23, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.